Case 5:17-cv-01524-TAD-MLH Document 185 Filed 11/02/20 Page 1 of 1 PageID #: 4572




                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                   SHREVEPORT DIVISION

  TODD PHILLIPS, ET AL.                              CIVIL ACTION NO. 17-1524
  VERSUS                                             JUDGE TERRY A. DOUGHTY
  JULIAN WHITTINGTON, ET AL.                         MAG. JUDGE MARK L. HORNSBY


                                             ORDER


         Upon consideration,

         IT IS ORDERED that Plaintiffs’ Motion to Continue January 11, 2021 Trial or, in the

  Alternative, Motion to Modify Scheduling Order [Doc. No. 184] is GRANTED. The January

  11, 2021 trial is CONTINUED, and this matter is REFERRED to Magistrate Judge Hornsby to

  hold a scheduling conference at a time convenient to him.

         MONROE, LOUISIANA, this 2nd day of November, 2020.




                                                           TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE
